Title: To Thomas Jefferson from Robert Smith, 19 September 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     
                        sir, 
                     Baltr. Sep. 19. 1805
                  
                  Having this instant received the dispatches from the Medn by the frigate the president I hasten to forward them to you. I have not retained them long enough to give them a Careful reading. Many of the Officers late prisoners at Tripoli have called upon me. They all say positively that if Lear had persisted in not giving a Ransom for them, peace would not have been made at all and that the Bashaw had made up his mind to massacre them while our forces were laying waste to his town. He admitted he was unable to cope with such a force but that he might as well die under the ruins of his town as to be murdered by his own people which would of course be the Case should he deliver up the prisoners without ransom—He again & again was heard to say that having killed his father and a brother he could not have any scruples in killing a few infidels—In great Haste
                  Respecty
                  
                     Rt Smith 
                     
                  
               